                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


RICHARD EARL BAKER                                                           PLAINTIFF

VS.                                              CIVIL ACTION NO. 3:18-CV-573-LRA

WARDEN SHAW; SHERIFF
JACOB SHERIFF; LT. CASSANDRA
DAVIS and DEPUTY WARDEN
CHAZ WHITE                                                                DEFENDANTS


                                  OMNIBUS ORDER

       The parties appeared and participated in an omnibus hearing that was conducted

before the undersigned United States Magistrate Judge on December 10, 2019. Richard

Earl Baker appeared pro se, and attorney Jason Dare attended the hearing representing

the Defendants. The hearing was conducted under the authority of Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985), and its progeny. It functioned as a scheduling/case

management conference, a discovery conference, and a Spears hearing. After due

consideration of the issues involved in this case and any requests for discovery, the Court

does hereby find and order as follows:

       1.     JURISDICTION AND SUMMARY OF CLAIMS

       Jurisdiction of this case is based upon 42 U.S.C. § 1983. At the time he filed his

Complaint, Baker was a pretrial detainee at the Yazoo County Regional Correctional

Facility (YCRCF). At the hearing, the parties executed a Consent to the exercise of

                                             1
jurisdiction by a Magistrate Judge, and, by an Order entered on January 13, 2020, the

case was referred to the undersigned for all further proceedings.

       Baker’s complete allegations are set forth in his Complaint and his supplemental

pleadings and were augmented by his testimony at the hearing. His claims are based on

the conditions of his confinement at YCRCF. The most serious issue is the plumbing at

the facility. Baker testified that when someone in another cell flushes a toilet, sewage

comes up in his toilet. Baker submitted a grievance through the Administrative

Remedies Program at CMCF, and the grievance response was that maintenance would fix

the problems.

       The Defendants have moved for summary judgment, on grounds that Baker did

not exhaust the available legal remedies because he failed to appeal the second step

responses. Baker argues that he was not required to submit a grievance under step 2 or

3, because he was satisfied with the response to step 1.

         2.     DISCOVERY ISSUES and PENDING MOTIONS

       The Defendants shall provide Baker with a copy of his institutional records.

Baker told the Court that he had copies of the ARP documents related to this grievance,

and he should submit those to the Court.

         If a trial is conducted in this case, defense counsel shall provide the Court with a

certified copy of Baker’s MDOC file for use as a general exhibit for all parties at trial.




                                              2
       The discovery matters set forth herein should fairly and adequately develop the

issues to be presented to the Court, and no other discovery is deemed reasonable or

appropriate considering the issues at stake in this litigation. See Federal Rules of Civil

Procedure 26(b)(1). Other than the discovery mentioned herein, the parties shall not

propound additional discovery requests unless leave of Court is requested and obtained.

       3.      TRIAL WITNESSES

       Baker has not requested any inmate witnesses. If a trial is conducted, Baker may

secure the voluntary appearance of any free world witnesses at a trial conducted in this

cause. Or, upon the prepayment of witness fees, plus mileage costs, along with the

complete address of where the witness may be found, Baker may request the Court to

cause a subpoena to be issued for a free world witness. Any request for subpoenas

should be made at least 30 days prior to trial, and the Court will direct that the United

States Marshal’s Service serve any such subpoena.


       4.      PRETRIAL CONFERENCE, PRETRIAL ORDER, AND TRIAL
               SETTING

       This conference may stand in lieu of a pretrial conference.

       IT IS, THEREFORE, ORDERED:

       1. The discovery ordered above shall be submitted on or before February 21,

            2020.




                                              3
2. Any motions requesting additional discovery should be filed on or before

   February 21, 2020, and should specify precisely what information is being

   requested.

3. All dispositive motions should be filed on or before March 16, 2020.

SO ORDERED, this the 5th day of February, 2020.



                         /s/ Linda R. Anderson
                    UNITED STATES MAGISTRATE JUDGE




                                    4
